PER CURIAM.
This cause is before this court on interlocutory appeal from an order of the circuit court for Sarasota County denying motions of appellants to dismiss the complaint of appellee. We are of the opinion that the ruling on this interlocutory appeal should be and is hereby reserved until final disposition of the cause by the lower court, pursuant to Rule 4.2, subd. f, Florida Appellate Rules, 31 F.S.A.
A motion has been filed by the appellant-trustees in this court to dismiss the appeal and direct the lower court to enter an order dismissing the complaint as to the appellant-trustees. The basis for such motion was not raised in the lower court but only here for the first time. The motion is denied without prejudice.
ALLEN, C. J., ICANNER, J., and SEBRING, HAROLD L., Associate Judge, concur.